PER CURIAM.
Petitioner seeks again to have an appeal reinstated which was dismissed by the First District Court of Appeal. In Bretti v. Wainwright, 225 So.2d 516 (Fla.1969), we refused this relief which was then also sought by petitioner through habeas corpus proceedings.
Our further review of this matter now directs us to expunge from the cited opinion that part and portion thereof stating:
“When the cause was brought up by the state’s motion to dismiss it was neither usual or necessary for the petitioner to be physically present in court, but when he failed to appear either by attorney or in proper person the court could have considered his status as a fugitive an abandonment of the cause, and it had the authority to both dismiss the appeal and later to deny its reinstatement.”
and such be and the same is hereby expunged, with said opinion in other respects being hereby approved.
Petitioner’s remaining claims are lacking in merit, and the writ heretofore issued be and it is hereby
Discharged.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.